Citation Nr: 0532650	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  01-05 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for atrial fibrillation, 
hypertrophic cardiomyopathy, and transient ischemic attacks. 

2. Entitlement to an initial rating higher than 30 percent 
for post-traumatic stress disorder (PTSD).

REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs

WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from November 1965 to 
February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs Regional Office (RO), in Montgomery, Alabama.  In 
November 2000, the RO denied the claim of service connection 
for atrial fibrillation, hypertrophic cardiomyopathy, and 
transient ischemic attacks.  In January 2003, the RO granted 
service connection for PTSD, and assigned an initial rating 
of 30 percent.  The veteran appealed both rating decisions. 

In August 2003, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is in the record. 

In June 2004, the Board remanded the claims for additional 
development. As the requested development has been completed, 
no further action to ensure compliance with the remand 
directives is required. Stegall v. West, 11 Vet. App. 268 
(1998).   

In the Remand, the Board referred to the agency of original 
jurisdiction the issues of service connection for skin 
cancer, an increased rating for service-connected tinea 
cruris (August 2003 hearing transcript at 27-28), and a total 
disability rating based on individual unemployability (March 
2003 substantive appeal).  As these issues remain 
unadjudicated, the issues are again referred to the agency of 
original jurisdiction for appropriate action. 


FINDINGS OF FACT

1. Atrial fibrillation, hypertrophic cardiomyopathy, and 
transient ischemic attacks are unrelated to an injury, 
disease or event, resulting in injury or disease, during 
service; and atrial fibrillation, hypertrophic 
cardiomyopathy, and transient ischemic attacks are not 
causally related to or made worse by service-connected PTSD . 
2. Prior to January 4, 2005, PTSD was productive of no more 
than occupational and social impairment with occasional 
decrease in efficiency and intermittent periods of inability 
to perform tasks.

3. As of January 4, 2005, PTSD is productive of occupational 
and social impairment with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1. Atrial fibrillation, hypertrophic cardiomyopathy, and 
transient ischemic attacks were not incurred in or aggravated 
by service; service connection may not be presumed based on 
the one-year presumption for chronic diseases, and atrial 
fibrillation, hypertrophic cardiomyopathy, and transient 
ischemic attacks are not causally related or aggravated by 
service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2005).

2. Prior to January 4, 2005, the schedular criteria for a 
rating higher than 30 percent for PTSD had not been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2005).

3. As of January 4, 2005, the schedular criteria for a rating 
of 50 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

Duty to Notify 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO. 

On the claim for service connection and the claim for 
increase, there was no pre-adjudication VCAA notice and the 
Board in its June 2004 remand directed the agency of original 
jurisdiction to comply with the VCAA.  An agency of original 
jurisdiction then notified the veteran of the VCAA by letters 
in June 2004 and December of 2004.  

The notices informed the veteran of the evidence needed to 
substantiate the claim of direct service connection, namely, 
evidence of an injury, disease, or event causing an injury or 
disease during service; evidence of current disability; and 
evidence of a relationship between the current disability and 
the injury, disease, or event causing an injury or disease 
during service.  On the claim for increase, the veteran was 
informed that the evidence needed to substantiate the claim 
was evidence that PTSD was worse. The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would assist him in obtaining records not in 
the custody of a Federal agency.  He was advised to provide 
any evidence in his possession that pertained to the claims.  
In the supplemental statement of the case, dated in July 
2005, the veteran was on notice that the evidence of record 
did not support an association, that is, secondary service 
connection, between the atrial fibrillation, hypertrophic 
cardiomyopathy, and transient ischemic attacks, and service-
connected PTSD.  

Since the VCAA notice came after the initial adjudications, 
the timing of the notice did not comply with the requirement 
that the notice must precede the adjudication.  However the 
action of the agency of original jurisdiction described above 
cured the procedural defect because the veteran had a 
meaningful opportunity to participate effectively in the 
processing of his claim as he had the opportunity to submit 
additional argument and evidence, which he did.  For these 
reasons, the veteran has not been prejudiced by timing of the 
VCAA notice.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

As for content of the VCAA notice, the documents 
substantially comply with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence), of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and, of Pelegrini, supra 
(38 C.F.R. § 3.159 notice).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  As there is no indication of the 
existence of additional evidence to substantiate the claims, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Where a veteran who served for 90 days or more develops a 
chronic disease, such as cardiovascular disease or brain 
hemorrhage, to a degree of 10 percent or more within the one 
year period from the date of separation from service, the 
disease may be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Service connection may also be granted for any disease 
diagnosed after service, when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service.  38 C.F.R. § 3.303(d). 

The diseases that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; type 2 diabetes, non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; multiple myeloma; respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea); and 
soft-tissue sarcoma.  38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In addition, service connection may be granted for a 
disability which is proximately due to or the result of a 
service-connected disability, including the concept of 
aggravation, commonly referred to as secondary service 
connection.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 
439 (1995).

Factual Background 

The service medical records, including the reports of 
entrance and separation examinations, do not document by 
complaint, history, or finding atrial fibrillation, 
hypertrophic cardiomyopathy, or transient ischemic attacks.  
The records do show that in 1967 the veteran had a single 
episode of an almost fainting spell.  There was no history of 
heart disease.  The physical examination was unrevealing, and 
there was no diagnosis.  He was returned to quarters for the 
day.  On separation examination, the cardiac evaluation was 
normal.

After service, records of G.B.H., M.D., disclose that in June 
1990 the veteran was hospitalized for spells associated with 
hypertrophic cardiomyopathy, which was confirmed by cardiac 
catheterization.  In July 1999, the veteran presented with 
atrial fibrillation, requiring cardioversion. 

VA records, dated between 2000 and 2004, disclose evaluation 
and treatment for  atrial fibrillation, requiring 
cardioversion, hypertrophic cardiomyopathy, and transient 
ischemic attacks with cognitive difficulties, including 
mental tracking, geographic disorientation, and severe memory 
problems. 

In August 2003, the veteran testified that he passed out 
during service, and that after he first got out of the 
service he had a few problems, but the physician, who treated 
him died, and the physician's records were unavailable.  The 
veteran also testified that in the early 1990s he started to 
have major problems and that the physician told him that the 
incident in service could have been the start of his heart 
problem, but the physician would not get involved in his 
case.  The veteran expressed the belief that his heart 
problems were caused by PTSD. 

Analysis

Neither atrial fibrillation, hypertrophic cardiomyopathy, nor 
transient ischemic attacks is affirmatively shown to have had 
onset during service, either as a chronic disease, that is, 
by a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time of service, as neither atrial 
fibrillation, hypertrophic cardiomyopathy, nor transient 
ischemic attacks was identified during service, or on the 
basis of continuity of symptomatology, as there is no 
evidence of either atrial fibrillation, hypertrophic 
cardiomyopathy, or transient ischemic attacks in the interim 
between service and 1990, when cardiomyopathy was first 
documented, or in 1999, when atrial  fibrillation was first 
documented, or in 2000, when transient ischemic attacks were 
first documented.  The lengthy period without symptoms is 
probative evidence against continuity of symptomatology.  And 
there is no medical evidence that links the single episode of 
a fainting spell in service to the post-service diagnoses of 
either atrial fibrillation, hypertrophic cardiomyopathy, or 
transient ischemic attacks. 

In addition, to the extent that either atrial fibrillation or 
hypertrophic cardiomyopathy is related to cardiovascular 
disease, neither atrial fibrillation nor hypertrophic 
cardiomyopathy was manifested to a compensable degree within 
the one-year presumptive period for a chronic disease as the 
record is completely devoid of evidence of hypertrophic 
cardiomyopathy until 1990, and of evidence of atrial 
fibrillation until 1999, in each instance more than twenty 
years after service. 

To the extent that transient ischemic attacks are related to 
brain hemorrhage, the transient ischemic attacks were not 
manifested to a compensable degree within the one-year 
presumptive period for a chronic disease as the record is 
completely devoid of evidence of transient ischemic attacks 
until 2000, thirty years after service.

Furthermore, there is no medical evidence that either atrial 
fibrillation, hypertrophic cardiomyopathy, or transient 
ischemic attacks, was caused by exposure to Agent Orange, or 
some other herbicide, during service.  And neither atrial 
fibrillation, hypertrophic cardiomyopathy, nor transient 
ischemic attacks is on the list of diseases subject to the 
presumption of service connection due to exposure to Agent 
Orange under 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

Finally, there is no medical evidence that either atrial 
fibrillation, hypertrophic cardiomyopathy, or transient 
ischemic attacks was caused or aggravated by 
service-connected PTSD.  38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet. App. 439 (1995).  

As for the probative weight of the veteran's statements and 
testimony, where as here, the determinative issue involves 
medical causation, competent medical evidence of a nexus or 
relationship between the post-service diagnoses of either 
atrial fibrillation, hypertrophic cardiomyopathy, or 
transient ischemic attacks and service or service-connected 
PTSD is required to support the claim.  The veteran as a lay 
person is not competent to offer an opinion on medical 
causation, and consequently his statements and testimony to 
the extent that he associates the post-service diagnoses to 
service or to service-connected PTSD does not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  Therefore, the Board must reject the veteran's 
statements and testimony as favorable evidence.
As the Board may consider only independent medical evidence 
to support its findings, and as there is no medical evidence 
favorable to the claim of service connection, the 
preponderance of the evidence is against the claim, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).

Rating of PTSD
Procedural History and General Rating Policies 

In a rating decision in January 2003, the RO granted service 
connection for PTSD, and assigned an initial rating of 30 
percent under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  
The veteran has appealed the initial rating of 30 percent. 
Accordingly, the question is whether a rating higher than 30 
percent is warranted for any period from December 11, 2000, 
the effective date for service connection, to the present.

Disability evaluations are determined by comparing the 
present symptomatology with the criteria set forth in the 
VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Since the veteran is appealing the initial assignment of a 
disability rating, following the award of service connection, 
the Board will consider staged ratings, that is, separate 
ratings for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Global Assessment of Functioning (GAF) scale is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  A GAF score between 41 and 50 suggests serious 
symptoms or any serious impairment in social, occupational or 
school functioning.  A score between 51 and 60 suggests 
moderate symptoms or moderate difficulty in social, 
occupational or school functioning.  See Quick Reference to 
the Diagnostic Criteria from DSM-IV at 47 (American 
Psychiatric Association 1994). 

Under DC 9411, the criteria for the next higher rating, 50 
percent rating, are occupational and social impairment with 
reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The criteria for a 70 percent rating are occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Factual Background 

A report from the Social Security Administration (SSA) 
reveals that the veteran was determined to have been disabled 
as of August 2000. 

VA records disclose that in November 2000 the veteran was 
evaluated by the neuropsychology clinic for cognitive 
functioning because of his complaints of memory problems, 
geographic disorientation, and problems with attention and 
concentration.  The veteran stated that he had quit working 
about 12 weeks earlier because of his cardiac condition and 
related fatigue, he acknowledged that his memory was also 
problematic.  For psychiatric history, the veteran reported 
being depressed in Vietnam.  There was no history of 
psychiatric treatment.  

The veteran was described as well-groomed.  He was pleasant 
and articulate with no language or speech difficulties.  
There was no loosening of associations, flight of ideas, or 
circumstantial thinking.  His mood was calm and his affect 
was appropriate.  He acknowledged some depression, but denied 
suicidal ideation.  He did not appear to be experiencing 
perceptual disturbances, flashbacks, intrusive thoughts, or 
other dissociative phenomena. 

Psychological testing revealed cognitive dysfunction and mild 
depression, but the depression did not explain cognitive 
dysfunction.  The diagnoses were cognitive disorder, atrial 
fibrillation, and hypertrophic cardiomyopathy.  The examiner 
reported that while the veteran's depression was mild, he was 
at risk for increased depression because of his worsening 
medical problems, cognitive dysfunction, and the inability to 
work.  The GAF score was 60. 

In December 2000, the veteran returned to the VA clinic 
because of increased emotional distress.  He stated that over 
the last couple of weeks he had become more worried about 
financial matters.  He described increasing frequency of 
nightmares about Vietnam and startle response.  He denied 
suicidal ideation, intrusive thoughts, obsessional thinking, 
flashbacks, dissociative spells, increased irritability, or 
other symptoms of PTSD.  The GAF score was 55.  When the 
veteran was seen in January 2001, he was still distressed 
about his financial situation.  He did state that since he 
started medication his nightmares had decreased in frequency 
and severity, although he still had a high level of anxiety.  
The GAF score was 60.  After a consultation by phone in March 
2001, the GAF score was 62. 

On VA psychiatric evaluation in December 2000, it was 
reported that the veteran was worried about his financial 
future because he was unable to work due to cognitive 
dysfunctioning.  Regarding PTSD, the veteran indicated that 
his 


nightmares had increased.  It was noted that the veteran was 
not on psychiatric medication.  The plan was to start 
medication to control the nightmares.  The GAF score was 55. 

From May to August 2002, the veteran was seen several times 
at a VA mental health clinic.  The pertinent findings were 
depression moderately controlled and severe financial 
problems that increased PTSD symptoms. 

On VA examination in October 2002, the veteran complained of 
nightmares that had gotten better with medication, 
depression, sleep disturbance, feelings of detachment, 
startle response, and hypervigilance.  The examiner described 
the veteran as alert and oriented, anxious, and worried.  
Insight and judgment were adequate and thought content was 
negative for suicidal ideation.  The GAF score was between 55 
and 60. 

In statements, dated in August 2002, August 2003 and October 
2004, a VA psychologist described the veteran's symptoms as 
depression, decreased energy and motivation, anxiety, sleep 
disturbance, or impaired short-term memory and concentration.  
He stated that the veteran had severe financial problems that 
he was unable to work, and he was not a candidate for 
employment.  In August 2003, the veteran had problems with 
anxiety and depression and a GAF score of 45 was reported.  
In October 2004, the veteran was under a great deal of 
financial stress that complicated his PTSD symptoms.  

In August 2003, the veteran testified that he had nightmares 
once in awhile, that he was irritable, that he was taking 
three medications for control of his symptoms, that he spent 
his days around the house, napping, watching television, and 
playing with his dog, that he went to yard sales about once a 
week, that he got lost easily and he had a poor memory, that 
he had tearful panic attacks, that he was easily frustrated, 
that he went off by himself when he was frustrated, and that 
he had depression.

VA records from 2003 and 2004 disclose that the veteran was 
seen on a monthly basis.  His major source of stress was 
related to money problems, resulting in anxiety, worry, 
depression, and an increase in nightmares.  A GAF score of 58 
was reported in March 2003.  In April 2004, a psychiatric 
note discloses that the veteran was alert and oriented 
without lethal ideation or perceptual abnormalities. Speech 
was clear and coherent. Mood was euthymic, affect was full 
and congruent.  In June 2004, a psychiatric note discloses 
that the veteran complained of depression and increased 
nightmares.  There was no history of psychiatric 
hospitalizations or suicidal gestures.  The findings were 
essentially the same as reported in April 2004.  The GAF 
score was 55. 

On VA psychiatric examination, dated January 4, 2005, the 
veteran complained that he was stressed by financial 
problems, providing health care for his wife, who had 
suffered a stroke.  He also complained of nightmares, 
depression, crying episodes, sleep difficulties, 
hypervigilance, exaggerated startle response, and flashbacks 
of Vietnam.  The examiner described the veteran as alert and 
oriented.  He was depressed.  Though content was coherent and 
negative for suicidal ideation.  Affect was moderately 
constricted.  Insight and judgment were adequate.  The 
diagnoses were PTSD and dysthymia.  The GAF score was 50. 

Analysis 

The criteria for the next higher rating, 50 percent rating, 
include symptoms such as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week), impaired judgment; impaired abstract 
thinking; and difficulty in establishing and maintaining 
effective social relationships, none of which were documented 
during the period from 2000 to 2004.  Although there was a 
single report of a GAF score of 45, the other GAF scores were 
consistently in the range of 55 to 60, which equates to 
moderate symptomatology.  While there is evidence of 
depression and anxiety, the symptoms alone do not elevate the 
symptomatology to serious impairment.  As for symptoms 
associated with the diagnosis of PTSD in DSM- IV, but not 
listed in Diagnostic Code 9411, such as nightmares, intrusive 
thoughts of Vietnam, irritability, hypervigilance, and 
startle response, these symptoms are not the equivalent to 
the level of reduced reliability and productivity required 
for a 50 percent rating.  Again, the veteran's level of 
impairment due to PTSD has been no more than moderate in 
degree as evidenced by GAF scores predominantly in the range 
of 55 to 60.

As for occupational impairment, the veteran's physical health 
problems, including atrial fibrillation, hypertrophic 
cardiomyopathy, transient ischemic attacks, as well as 
cognitive dysfunction, have not been associated with PTSD.  

Reconciling the various reports into a consistent disability 
picture, there had been little change in the PTSD symptoms 
over the period from 2000 to 2004.

For these reasons, a rating higher than 30 percent prior to 
2005 is not warranted.

On VA examination in January 2005, the GAF score was 50, 
which represents serious impairment with symptoms of 
nightmares, depression, sleep difficulties, hypervigilance, 
exaggerated startle response, and flashbacks of Vietnam.  In 
addition, the examiner indicated that the veteran's symptoms 
have worsened since the last examination in October 2002.  
Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the evidence is at least in equipoise, and 
that the criteria for a rating of 50 percent have been met as 
of January 4, 2005.  

A rating in excess of 50 percent is not warranted as of 
January 4, 2005, because impairment with deficiencies in most 
areas, such as family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; neglect of personal appearance and 
hygiene; and the inability to establish and maintain 
effective relationships have not been shown. 

As previously noted, the PTSD examination in January 2005 
showed that the veteran was alert and oriented. He denied 
hallucinations.  His thought process was coherent and was 
negative for suicidal ideation.  Insight and judgment were 
adequate.  Overall, there is insufficient evidence of such 
symptoms as suicidal ideation; obsessional rituals; defects 
in speech; near-continuous panic or depression, 


affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control; 
neglect of personal appearance and hygiene; and the inability 
to establish and maintain effective relationships. 


ORDER

Service connection for atrial fibrillation, hypertrophic 
cardiomyopathy, and transient ischemic attacks, is denied.  

Prior to January 4, 2005, a rating higher than 30 percent for 
PTSD is denied.  

Since January 4, 2005, a rating of 50 percent for PTSD is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
GEORGE E. GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


